Title: Cabinet Meeting. Notes Concerning the Conduct of the French Minister, [2 August 1793]
From: 
To: 



[Philadelphia, August 2, 1793]



  I
  Discussion of the points in controversy


  
  I fitting out privateers—1 as it stands on the general law of Nations—2 upon the Treaties


  ☞
  Inlistment of our Citizens as connected with it with reference to his observations.


  II
  Exercise of consular Jurisdiction.


  
  

      
        I
        as it stands on general law of Nations
      
      
        II
        Upon treaties
      
      
        III
        Upon the principles of France herself see Vatel.
      
    




History of his conduct in regard to these points


  I
  Impropriety of what was done at Charletown before he had come to the seat of Government had known its sentiments &c


  II
  The expectations he gave in conversations & in writing that he would not repeat the fitting of Privateers, & would prevent improper exercise of consular jurisdiction


  III
  His contraventions of these expectations citing the different instances as to fitting out privateers & condemning prizes


  IV
  Attempting to justify them as matters of right


  
  Enforce the Idea that if his constructions were right his course was wrong. Ought not have persisted in doing what was contrary to the opinion of this Government, but ought to have referred the matter to National discussion &c &c


  V
  Impropriety of his having reclaimed our own offending citizens as matter of right.


  V
  Disregard of the intimation of the Government with respect to Privateers citizen Genet & Sans Culottes


  
  All the particulars.


  VII
  Disregard of sense of Government in regard to Little Democrat.


  
  Stating particulars.





  VIII
  Offensive stile of his Communications ⟨citing⟩ instances with summary comments.


  IX
  In connection with the last the excessive pretensions of the Vice Consuls disrespectfuly urged & patronised by him by transmitting & upholding their communications.



Improprieties of conduct in other respects


  I
  His being President of a political society. Society of Friends of Liberty & Equality


  II
  His declaration to Mr Dallas that he would appeal from the President to the People.


General observation on the inference to be drawn from such circumstances, an inference fortified by the conduct of his Secretary Mr Pascal stating it with proper remarks on the impropriety of a privileged person pursuing such a course.
